Title: To George Washington from Major General Philip Schuyler, 31 July–2 August 1775
From: Schuyler, Philip
To: Washington, George

 

Dear General
Tionderoga [N.Y.] July 31st[–2 Aug.] 1775

Since my last I have been most Assiduously employed in preparing Materials for building boats to Convey me across the Lake—the progress has hitherto been Slow as with few hands I had All the Timber to Cut, Mills to repair, to Saw the plank, and my draught Cattle extreamly weak for want of feed the drought haveing Scorched up Every kind of Herbage. I have now one boat in Stocks which I hope will carry near three hundred men, another is putting up to day, provisions of the Bread kind are scarce with me and therefore I have not dared to order up a thousand men that are at Albany least we should starve here.
I have had no Intelligence from Canada since my last to you, Major Brown has been gone nine days and I Expect him back If all is well by Saturday next.
August 2d[.] I have not had a return from General Wooster Since my Arrival[.] I am therefore under the necessity of Makeing you a return of the troops here only.
Inclose your Excellency Copy of two Affidavids made by per[s]ons from Canada. I have transmitted other Copy’s to the Congress.
I am extreamly Anxious to hear from your part of the world, reports prevail that a body of troops have left Boston and are Gone to Canada. If so I fear we shall not be able to penetrate Into Canada or Even Attack St Johns with Success, tho. at all Events I am ordered to go there. I am Your Excellencys Most Obedient & Most Hume Servt

Ph: Schuyler


I wish I could make you a regular return Even of the troops at this place and Crown point, but I have not yet got these people to be regular in any thing and therefore beg you to dispence with the following State—Fit for duty—1 Colonel 3 Majors 9 Captain 1 Captain Lieutenant 21 subalterns 34 serjeants 18 Drums and fifes 933 Rank and file 1 Chaplain 2 Adjutants 1 Quarter Master 1 Surgeon & 2 Mat⟨es⟩—Sick—1 Lieutenant—4 serjeants 2 Drums 103 Rank and file.

